Citation Nr: 1207303	
Decision Date: 02/27/12    Archive Date: 03/09/12

DOCKET NO.  08-26 878	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for right hand residuals of chloracne.

2.  Entitlement to service connection for basal cell carcinoma.

3.  Entitlement to service connection for lupus.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

J. Hager, Counsel



INTRODUCTION

The Veteran served on active duty from March 1966 to January 1969, including service in Vietnam.

This case initially came before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  In that decision, the RO, among other things, denied entitlement to service connection for basal cell carcinoma, also claimed as lupus/scalp condition.

In  September 2010, the Board remanded the claim to the RO, via the Appeals Management Center (AMC) for a VA examination as to the nature and etiology of any skin disability.  For the reasons stated below, the examination was adequate and the RO/AMC complied with the Board's remand instructions.  In addition, for the reason stated below, the single claim has been recharacterized and divided into three claims, reflecting that the Veteran claimed entitlement to service connection for multiple skin disorders, evidence of diagnoses of multiple skin disorders, and the Board's different dispositions with regard to these skin disorder claims.  See Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009) (what constitutes a claim cannot be limited by a Veteran's assertions, but must be construed based on the reasonable expectations of the non-expert claimant and the evidence developed in processing the claim).  See also Tyrues v. Shinseki 23 Vet. App. 166, 178-79 (2009), aff'd, 631 F.3d 1380 (Fed. Cir. 2011) (VA is free to dismember a claim and adjudicate it in separate pieces); Locklear v. Shinseki, 24 Vet. App. 311, 315 (2011) (bifurcation of a claim generally is within VA's discretion).

In his December 2011 response to the AMC's November 2011 supplement statement of the case (SSOC) continuing the denial of the claim, the Veteran noted recent heart surgery to replace a narrowing aortic valve, and claimed that this was due to Agent Orange exposure.  He attached EKG reports showing heart abnormalities.  As the issue of entitlement to service connection for a heart disability has been raised by the evidence of record but has not been adjudicated by the agency of original jurisdiction (AOJ), the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.

The Veteran did not waive initial AOJ consideration of the above evidence, which was submitted after the most recent SSOC and transfer of the appeal to the Board.  However, because this evidence is not pertinent to the claims on appeal which involve skin disorders, remand to the AOJ for initial consideration of this evidence with regard to these claims is not required.  38 C.F.R. § 20.1304(c) (2011).


FINDINGS OF FACT

1.  Chloracne is related to in-service Agent Orange exposure.

2.  Basal cell carcinoma did not manifest in service or for many years thereafter, a malignant tumor did not manifest within the one year presumptive period, and basal cell carcinoma is unrelated to Agent Orange exposure or anything else in service.

3.  The Veteran does not have lupus.


CONCLUSIONS OF LAW

1.  Chloracne was incurred in service.  38 U.S.C.A. §§ 1110, 1116, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2011).

2.  Basal cell carcinoma was not incurred in or aggravated by service and a malignant tumor may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309.

3.  Lupus was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303.

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011)) redefined VA's duty to assist the Veteran in the development of a claim. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must request that the claimant provide any evidence in his possession that pertains to the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim. Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

As the Board is granting entitlement to service connection for chloracne, that claim is substantiated, and there are no further VCAA duties with regard to it.  Wensch v. Principi, 15 Vet. App 362, 367-368 (2001).  With regard to the other claims, in an August 2006 pre-rating letter, the RO notified the Veteran of the evidence needed to substantiate the claim for entitlement to service connection for scalp condition/lupus and basal cell carcinoma, as it was then characterized.  Although the claim has since been recharacterized, the recharacterization involves the addition of the issue of entitlement to service connection for chloracne, which is being granted.  Thus, there is no prejudice with regard to the characterization of the issue in the August 2006 letter.  The August 2006 letter also satisfied the second and third elements of the duty to notify by delineating the evidence VA would assist in obtaining and the evidence it was expected that he would provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

For claims pending before VA on or after May 30, 2008, 38 C.F.R. 3.159 was amended to eliminate the requirement that VA request that a claimant submit any evidence in his or her possession that might substantiate the claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008).  In any event, the August 2006 letter complied with this requirement.

The Veteran has substantiated his status as a veteran.  The Veteran was notified of all other elements of the Dingess notice, including the disability rating and effective date elements of his claims in the august 2006 letter.

 The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

In this case, VA obtained the Veteran's service treatment records (STRs) and all of the identified post-service private and VA treatment records.  In addition, the veteran was afforded a February 2011 VA examination as to the nature and etiology of his skin disabilities.  This examination was adequate because, as shown below, the examiner reviewed the claims file and explained the reasons for his conclusions based on an accurate characterization of the evidence of record.  Stefl  v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (a medical examiner must support his conclusion with an analysis that is adequate for the Board to consider and weigh against contrary opinions).  The provision of this adequate examination also constituted compliance with the Board's September 2010 remand instructions with regard to providing such an examination.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The claims for entitlement to service connection for chloracne, basal cell carcinoma, and lupus are thus ready to be considered on the merits.

Analysis

As an initial matter, the Board notes that the Veteran did not engage in combat with the enemy.  A finding that a veteran engaged in combat with the enemy under 38 U.S.C.A. § 1154(b) requires that the Veteran participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality, and does not apply to veterans who served in a general "combat area" or "combat zone" but did not themselves engage in combat with the enemy. See VAOPGCPREC 12-99 (October 18, 1999).  Although he served in Vietnam, the Veteran does not contend, and the evidence does not reflect, that any of his skin disabilities were the result of his participation in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality.  The combat provisions of 38 U.S.C.A. § 1154 are therefore not applicable in this case.

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third elements is through a demonstration of continuity of symptomatology.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  A claimant can establish continuity of symptomatology with competent evidence showing: (1) that a condition was "noted" during service; (2) post-service continuity of the same symptomatology; and (3) a nexus between a current disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-96 (1997); 38 C.F.R. § 3.303(b).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In addition, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including malignant tumors, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101(3), 1112(a)(1); 38 C.F.R. §§ 3.307(a), 3.309(a).  Moreover, if a Veteran was exposed to Agent Orange during service, certain listed diseases, including chloracne, are presumptively service-connected if they manifest to a degree of 10 percent or more within a year after the last date of exposure during service.  38 U.S.C.A. § 1116(a)(1); 38 C.F.R. § 3.309(e).  A Veteran who served in the Republic of Vietnam between January 9, 1962 and May 7, 1975 is presumed to have been exposed during such service to Agent Orange.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  The Veteran's personnel records reflect that he served in Vietnam from April 1967 to April 1968, and he is therefore presumed to have been exposed to Agent Orange.  The availability of service connection on a presumptive basis does not preclude consideration of service connection on a direct incurrence basis.  See 38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.304(d).

The Veteran claims that he has multiple skin disabilities that are due to his Agent Orange exposure in service.  There are no notations of complaints, treatment, or diagnoses of any skin disorder in the STRs, and the December 1968 separation examination report reflects that the skin was normal.

There are multiple post service notations of various skin disorders in private treatment notes.  A November 1995 private treatment note indicated that there were small patches of erythematous papules at the forearms and ankles, with an assessment of contact dermatitis.  A January 2001 private treatment note indicated a skin lesion of the left temple, rash of the left ankle, and discolored toenails.   A September 2002 private treatment note indicated complaints of a rash on the scalp and diagnosed chronic lesion on scalp.  It was noted in May 2003 that a biopsy showed basal cell carcinoma of the scalp.  Basal cell carcinoma, skin, scalp, biopsy was diagnosed in January 2005.  A two month history of lobular suspicious lesion was noted.  A March 2005 dermatopathology report contained diagnoses of verrucuous keratosis and lichen planus-like keratosis.

In a May 2005 letter, Dr. Giesse related that in May 2005, the Veteran was referred to him for a basal cell carcinoma of the scalp biopsied with a positive deep margin and that the tumor required a one stage Mohs procedure for clearance.  A post operative diagnosis of basal cell carcinoma was given in May 2005.

A September 2005 Agent Orange examination report indicated that the Veteran complained of a skin rash diagnosed as dermatitis that started within a year of service in Vietnam, and alopecia that started in the early 1990s.  The diagnoses included possible Agent Orange exposure without manifestations at this time and dermatitis controlled, and status post basal cell carcinoma excision of scalp, other skin neoplasia, excision to back 2005.

In a January 2008 letter, Dr. Diakon wrote that from the Veteran's "reported history he indeed had some chloracne on the dorsum of his hands after Vietnam.  From this history one can certainly infer that he had exposure to and side effects from Agent Orange."

In a February 2008 statement, the Veteran indicated that he felt that his cancer was related to Agent Orange while in Vietnam and that his doctor felt that his condition should be most certainly service connected.  In a February 2008 statement, the Veteran's wife indicated that when the Veteran  got of service in 1969 he returned to a local college at which time he had numerous skin problems.  The Veteran told her that the doctor did not know what it was and would just prescribe lotions and ointments.  She related that the appellant had a rash on his hand above his thumb and there were numerous blackheads.  This eventually went away but the result was that his thumbnail "grew out split," and half of his thumbnail continued to be deformed up to the present time.

The physician who performed the February 2011 VA examination reviewed the claims file and recounted the Veteran's statements regarding his skin including that in early 1969 he noted a persistent rash of the right hand involving almost the entire dorsum of he hand.  The symptoms included redness and blackheads unresponsive to any prescribed ointments from dermatologists, who did not know what the condition was at the time.  The Veteran noted that the condition affected his right thumb nail as well to the point where his thumb nail split in two and half of it fell out and died completely, with no subsequent regrowth.  The Veteran also described a diagnosis of alopecia from lupus associated with scarring of the scalp and excision of a basal cell carcinoma of the scalp in 2005.  On examination, there were well healed scars of the right hand indicating distant papules and pustules, the right half of the thumb nail was absent and there was scar tissue connecting the edge of his thumb and the broken edge of his thumb nail.  There was also a raised erythematous area of about 3.5 inches by 1 centimeter, as well as a scar from the basal cell carcinoma excision.  The physician also noted the diagnosis of chloracne by Dr. Diakon.

As the conclusion of the report, the VA examiner noted the Veteran's Agent Orange exposure and symptoms and found that the diagnosis of lupus for the Veteran's scalp lesion was "unclear."  He noted that the Veteran did not fit the usual demographic of patients with lupus, articularly discoid lupus, and that he had never had other manifestations of lupus.  The examiner wrote, "I suspect that his erythematous lesion is inconsistent with a diagnosis of lupus."  He found that the Veteran's description of the lesion on his hand following service in Vietnam as well as of the destructive lesion of the thumb was "concerning for chloracne, which is more likely than not due to his exposure to Agent Orange in the Vietnam War.  The examiner also found that the Veteran's basal cell carcinoma of the scalp was not likely ("less likely than not") the result of Agent Orange exposure, because Agent Orange exposure can occur in fair skinned individuals of the Veteran's age independent of past exposures.  He added, "It is not possible to state without resorting to speculation whether the basal cell carcinoma is the result of Agent Orange."  The examiner reiterated that the description of chloracne on the hand is consistent with known symptoms and skin involvement from Agent Orange.

Based on the above, the Board finds that the weight of the evidence supports entitlement to service connection for chloracne, but is against entitlement to service connection for basal cell carcinoma or lupus.  As to chloracne, lay evidence can be competent and sufficient to establish a diagnosis of a condition when lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  That is the precisely the situation in this case, as both Dr. Diakon and the February 2011 VA examiner diagnosed chloracne based on the description that the Veteran gave of the symptoms he observed on his right hand shortly after service.  In addition, both physicians indicated that the chloracne was due to the Agent Orange to which the Veteran is presumed to have been exposed, and the February 2011 VA examiner explained the reasons for this conclusion.  Moreover, the Board finds the Veteran's descriptions of his symptoms, as supported by the February 2008 statement of his wife as to her contemporaneous observations, to be credible.  Thus, the two medical opinions are competent, probative evidence that the Veteran had chloracne that was related to his Agent Orange exposure in service.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning); Coburn v. Nicholson, 19 Vet. App. 427, 432-433 (2006); Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2006) (reliance on history provided by a veteran only warrants the discounting of a medical opinion in certain circumstances, such as when the opinions are contradicted by other evidence in the record or when the Board rejects the statements of the veteran).

The Board also notes that, while the above evidence indicates that the Veteran has not had chloracne during the appeal period, McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (the presence of a disability at the time of filing of a claim or during its pendency warrants a finding that the current disability requirement has been met), both the lay and medical evidence indicates that he has disability due to his chloracne in the form of residual scarring, the absence of the right half of his thumb nail, and scar tissue connecting the edge of his thumb and the broken edge of his thumb nail.  Consequently, the Veteran has shown that he has current disability due to disease that was incurred due to Agent Orange exposure.  Entitlement to service connection for residuals of chloracne of the right hand is therefore warranted on a direct incurrence basis.

As to basal cell carcinoma, the above evidence reflects this disease did not manifest in service or for many years afterwards, and the Veteran does not contend otherwise.  There is therefore no evidence of continuity of symptomatology.  This evidence also reflects that a malignant tumor did not manifest within the one year presumptive period for chronic diseases.  Moreover, the only medical opinion as to the etiology of the Veteran's basal cell carcinoma is that of the February 2011 VA examiner, and he explained why he concluded that the basal cell carcinoma was not likely related to service including Agent Orange exposure.  This opinion is therefore entitled to substantial probative weight.  See Nieves-Rodriguez, 22 Vet. App. at 304.  While the VA examiner added that he could not state that the basal cell carcinoma was the result of Agent Orange exposure without resort to speculation, the opinion did not run afoul of the Court's holding in Jones v. Shinseki, 23 Vet.  App. 382 (2009), in which the Court provided guidance as to when the Board can rely on an examiner's conclusion that an etiology opinion would be speculative.  Read in context, the VA examiner's statement was that it was not likely that the Veteran's basal cell carcinoma was related to Agent Orange exposure, and that it would be speculative to say that it was.  He did not say he could not offer any opinion without resort to speculation and, thus, Jones is inapplicable.  Consequently, the examination was adequate and the opinion probative in this regard.  To the extent that the Veteran asserts his opinion that his basal cell carcinoma is related to Agent Orange exposure, the etiology of cancer is precisely the type of medical question as to which the Court has held lay testimony is not competent.  Jandreau, 492 F.3d at 1377, n. 4 ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").  The Veteran's statements are therefore not competent in this regard, and the weight of the evidence is against a nexus between basal cell carcinoma and service including Agent Orange exposure.

As to lupus, the only probative medical opinion to address the question of whether the Veteran's symptoms warrant a diagnosis of lupus is that of the February 2011 VA examiner.  The examiner accurately reviewed the Veteran's history including his lay statements and explained the reasons for his conclusion that his symptoms were not consistent with a diagnosis of lupus.  His opinion that the Veteran does not have and has not had lupus is therefore entitled to substantial probative weight.  See Nieves-Rodriguez, 22 Vet. App. at 304.  There is no contrary medical opinion, and the question of whether certain skin symptoms warrant a diagnosis of lupus is a medical question of the type as to which the Court has held lay testimony is not competent because it extends beyond an immediately observable cause and effect relationship requiring medical expertise lacked by the appellant.  See Kahana v. Shinseki, 24 Vet. App. 428, 433, n. 4 (2011) (noting impropriety of the Board categorically discounting lay testimony and requiring the Board to determine, on a case by case basis, whether a veteran's particular disability is the type of disability for which lay evidence is competent).  See also Dorland's Illustrated Medical Dictionary 1080 (32d ed. 2012) (defining "systemic lupus erythematosus" as "a chronic, inflammatory, often febrile multisystemic disorder of connective tissue that proceeds through remissions and relapses"), cited in Miller v. Shinseki, No. 10-1821, 2011 WL 4597442 (Vet. App. 6, 2011).  See also Bethea v. Derwinski, 2 Vet. App. 252, 254 (1992) (single judge decisions may be relied upon for any persuasiveness or reasoning they contain).  Consequently, the Veteran's testimony is not competent in this regard and the weight of the evidence is against a finding that the Veteran has lupus.  Entitlement to service connection for lupus is thus not warranted.

For the foregoing reasons, the preponderance of the evidence is in favor of the claim for entitlement to service connection for right hand residuals of chloracne and against the claims for entitlement to service connection for basal cell carcinoma and lupus.  The benefit-of-the-doubt doctrine is therefore not for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).  The Board also notes that claims for entitlement to service connection for other skin disorders are not reasonably raised by the lay and medical evidence discussed above.  Robinson v. Shinseki, 557 F.3d 1355, 1361 (Fed. Cir. 2009) ("Where a fully developed record is presented to the Board with no evidentiary support for a particular theory of recovery, there is no reason for the Board to address or consider such a theory").

ORDER

Entitlement to service connection for right hand residuals of chloracne is granted.

Entitlement to service connection for basal cell carcinoma is denied.

Entitlement to service connection for lupus is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


